Citation Nr: 1133768	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis.

2.  Entitlement to service connection for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran presented testimony before the undersigned member of the Board of Veterans' Appeals during a hearing at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative evidence is in equipoise as to whether the currently demonstrated right knee osteoarthritis is attributable to the Veteran's period of active service.

2.  The probative evidence is in equipoise as to whether the currently demonstrated left knee osteoarthritis attributable to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, no further assistance or notice is required under the Veterans Claims Assistance Act of 2000 (VCAA) to help the Veteran in substantiating his claims.

Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Analysis

The Veteran alleges entitlement to service connection for right and left knee osteoarthritis.  He recounts that his knees were injured during service due to his duties cleaning engine compartments on a daily basis, for approximately two hours a day, without knee pads.   He asserts that he began experiencing knee difficulties during service that have continued to the present day. 

Initially, the Board notes that the Veteran's service treatment records have not been associated with the record.  Certification from the National Personnel Records Center (NPRC), dated August 2008, indicates the unavailability of service treatment records due to a fire at the Records Center in 1973.  The Board recognizes that it has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of- the-doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Per the Veteran's hearing testimony, when he was first discharged from service he did not have a relationship with any doctor.  However, he would treat his knee symptoms with aspirin and other over the counter medications.  He also indicates that at some point in the 1970s he had cortisone injections.  He mistakenly noted that he had his knee replacements in the 1980s.  They actually occurred in 2004 and 2006.  Although this represents an inaccuracy in his reported history, the Board finds no intent to deceive and further finds no basis for discounting the remainder of his testimony on this basis.  It is noted that the Veteran is of advanced age, which could reasonably account for an occasional misstatement of his past medical history.  

Objectively, post-service private treatment records demonstrate diagnoses of degenerative arthritis in both knees.  The Veteran underwent a total left knee replacement in November 2004 and total right knee replacement in November 2006.  In support of his claim, the Veteran has submitted a statement from his private treatment provider, whom he had been seeing since 2004.  That doctor asserted that from the time of his initial visit the Veteran's history reflected many years of knee pain, as well as an employment history during service that required him to continuously work on his knees for two years.  She opined "it was more likely than not" that the Veteran's current arthritic condition was due to the duties performed during service.  

A VA medical opinion was acquired in October 2009.  Upon review of the record, the examiner opined that the Veteran's osteoarthritis was less likely than not related to his period of service.  The examiner acknowledged that the Veteran maintained locomotives, throughout his period of service, and that he was not afforded kneepad protection; however, his opinion was based on the fact that there was no documentation or report of any traumatic injury to the knees during service.  Additionally, there was no evidence of knee treatment until 2002 and post-service the Veteran was employed as an auto repairman and a teacher.  

Upon review of the evidence of record, the Board concludes that service connection for right and left knee osteoarthritis is warranted.  Although the record contains conflicting medical opinions as to whether the Veteran's right and left knee disabilities are related to service, the Veteran has provided credible testimony and lay evidence regarding the onset of a bilateral knee disorder, characterized by pain, in service, and its continuance since that time.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, due to the lack of availability of the Veteran's service treatment records, the Board acknowledges its heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Under that doctrine, the Board is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

As the Veteran has provided competent evidence of a continuity of symptomatology from service, he has current diagnoses of right and left knee osteoarthritis, and he has provided a medical opinion from a private treatment provider asserting that the bilateral knee osteoarthritis is related to his period of service, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board concludes that the Veteran incurred right knee osteoarthritis and left knee osteoarthritis as a result of his period of active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right knee osteoarthritis is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Service connection for left knee osteoarthritis is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


